DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2021 and 3/25/2021 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-6 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al (US 2019/0325579).
Claim 1:
Wang et al (US 2019/0325579) teaches:
A computer-implemented method for data processing, comprising: 
obtaining a target image, wherein the target image comprises at least one tubular image (figure 2 and 0029 teaches 2D or 3D image of biomedical image (target image) of coronary vessel (tubular image) with centerline, skeleton line of the vessel tracks the tree structure including trunk and branches); 
determining a spatial distribution feature and an image feature of each of the at least one tubular image (figure 2-4 and 0029-0039, especially 0039 teaches tree structure of each position with information such as spatial constraint and spatial relationship (spatial distribution) of the image patches within the 2D image slice, what belong to the vessel to follow the tree structure); 
obtaining, based on a tubular structure recognition model, at least one fusion feature respectively corresponding to the at least one tubular image by fusing the spatial distribution feature and the image feature of each of the at least one tubular image (figure 2-4 and 0029-0039, where 0029 teaches centerline, trunk and branches, where branches is view as the fusion feature); and 
recognizing, based on the tubular structure recognition model and the at least one fusion feature respectively corresponding to the at least one tubular image, at least one tubular structure respectively corresponding to the at least one tubular image (figure 2-4 and 0029-0039).

Claim 2:
The method according to claim 1, wherein determining a spatial distribution feature and an image feature of each of the at least one tubular image comprises: 
obtaining, from the target image, at least one respective center line of the at least one tubular image (figure 2-4 and 0029-0039 where 0029 teaches centerline of the coronary vessel); and 
extracting the spatial distribution feature and image feature of each of the at least one tubular image according to the at least one respective center line of the at least one tubular image (figure 2-4 and 0029-0039, where 0039 teaches spatial relationship, where the relationship show the distribution of the vessel by its centerline, trunks and branches).



Claim 4:
The method according to claim 2, wherein extracting the spatial distribution feature and image feature of each of the at least one tubular image according to the at least one respective center line of the at least one tubular image comprises: 
extracting, from the target image, at least one image region respectively corresponding to the at least one tubular image according to the at least one respective center line of the at least one tubular image (figure 2-4 and 0029-0039 teaches centerline of coronary vessel with image patches); and 
performing feature extraction on the at least one image region respectively corresponding to the at least one tubular image by using a convolutional neural networks (CNN) and a long short-term memory (LSTM) algorithm, to obtain at least one image feature vector respectively corresponding to the at least one tubular image (0011 teaches the use of convolution network as well as long short term memory).

Claim 5:
The method according to claim 1, wherein obtaining, based on a tubular structure recognition model, at least one fusion feature respectively corresponding to the at least one tubular image by fusing the spatial distribution feature and the image feature of each of the at least one tubular image comprises: 
splicing, for any of the at least one tubular image, a vector corresponding to a spatial distribution feature of the tubular image and a vector corresponding to an image feature of the tubular image, to obtain a feature-splicing vector of the tubular image (0022-0024 teaches successive slice/splicing along the vessel (tubular) with nodes and patches (image features); 0046; figure 5 and 0040 teaches upstream and downstream (vector)); and 
obtaining at least one feature-splicing vector respectively corresponding to the at least one tubular image as the at least one fusion feature respectively corresponding to the at least one tubular image (figures 4-5 and 0035-0038 teaches fusion feature (branches) and the vector/bidirectional generated from figure 4 tubular image).

Claim 6:
The method according to claim 1, wherein recognizing, based on the tubular structure recognition model and the fusion features, at least one tubular structure respectively corresponding to the at least one tubular image comprises:
inputting the at least one fusion feature respectively corresponding to the at least one tubular image to a feature calculation module in the tubular structure recognition model as input data (figure 4 and 0035-0046 teaches feature from tubular image input to FCN 410 and output to 420 tree structure CRNN, figure 5);
determining, in the feature calculation module, according to the input data and set model parameters to obtain output data of the feature calculation module (figure 4 and 420 teaches output from input data and parameters inputted from tubular image); and 
recognizing, based on a fully connected layer of the tubular structure recognition model, the at least one tubular structure respectively corresponding to the at least one tubular image according to the output data of the feature calculation module (figure 4 and 0035-0046 and above teaches the use of CNN (fully connected layer) for calculation).

Claim 19:
Wang et al (US 2019/0325579) teaches:
An apparatus for data processing, comprising: one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the apparatus to perform operations comprising (figure 3):
obtaining a target image, wherein the target image comprises at least one tubular image (figure 2 and 0029 teaches 2D or 3D image of biomedical image (target image) of coronary vessel (tubular image) with centerline, skeleton line of the vessel tracks the tree structure including trunk and branches); 
determining a spatial distribution feature and an image feature of each of the at least one tubular image (figure 2-4 and 0029-0039, especially 0039 teaches tree structure of each position with information such as spatial constraint and spatial relationship of the image patches within the 2D image slice, what belong to the vessel to follow the tree structure); 
obtaining, based on a tubular structure recognition model, at least one fusion feature respectively corresponding to the at least one tubular image by fusing the spatial distribution feature and the image feature of each of the at least one tubular image (figure 2-4 and 0029-0039, where 0029 teaches centerline, trunk and branches, where branches is view as the fusion feature); and 
recognizing, based on the tubular structure recognition model and the at least one fusion feature respectively corresponding to the at least one tubular image, at least one tubular structure respectively corresponding to the at least one tubular image (figure 2-4 and 0029-0039).  

Claim 20:
Wang et al (US 2019/0325579) teaches:
A non-transitory computer-readable storage medium configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising (figure 3 and 0047-0050 teaches storage, memory such as DRAM, RAMs, CD-ROM): 
obtaining a target image, wherein the target image comprises at least one tubular image (figure 2 and 0029 teaches 2D or 3D image of biomedical image (target image) of coronary vessel (tubular image) with centerline, skeleton line of the vessel tracks the tree structure including trunk and branches); 
determining a spatial distribution feature and an image feature of each of the at least one tubular image (figure 2-4 and 0029-0039, especially 0039 teaches tree structure of each position with information such as spatial constraint and spatial relationship of the image patches within the 2D image slice, what belong to the vessel to follow the tree structure); 
obtaining, based on a tubular structure recognition model, at least one fusion feature respectively corresponding to the at least one tubular image by fusing the spatial distribution feature and the image feature of each of the at least one tubular image (figure 2-4 and 0029-0039, where 0029 teaches centerline, trunk and branches, where branches is view as the fusion feature); and 
recognizing, based on the tubular structure recognition model and the at least one fusion feature respectively corresponding to the at least one tubular image, at least one tubular structure respectively corresponding to the at least one tubular image (figure 2-4 and 0029-0039).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2019/0325579) in view of Steinberg et al (US 2012/0230565).
Claim 3:
Wang et al (US 2019/0325579) teaches all the subject matter, but not the following which is taught by Steinberg et al (US 2012/0230565):
The method according to claim 2, wherein extracting the spatial distribution feature and image feature of each of the at least one tubular image according to the at least one respective center line of the at least one tubular image comprises at least one of the following: 
generating, for any of the at least one tubular image, a position feature vector of the tubular image according to position coordinates of a starting point, an end point, and at least one middle point on the center line of the tubular image (figure 7 and 0573-0577 teaches centerline, end/start points and segments and gaps (middle points) as well as bridges of a coronary tree); 
obtaining, for the tubular image, a direction feature vector of the tubular image according to a tangent vector of the starting point and a vector from the starting point to the end point (0178 teaches target portion of the blood vessel with end, distance and direction (direction feature vector), where above teaches bridges view as tangent vector of the end/start points; 0574 further details); and 
obtaining a connection relationship between the at least one tubular image according to an association relation between position coordinates of points on the at least one respective center line of the at least one tubular image (above teaches bridges (connection relationship) between lines; figure 6-7 and 0573-0577 teaches bridge from centerline, gaps and endpoints, where 0573 teaches map generation (position coordinates); 0647-0648 teaches tools for positioning tools for the stream of image frames for identified markers, segments, alignment for portion of the subject anatomy (blood vessels)).
Wang et al and Steinberg et al are both in the field of medical image, especially tracking and mapping of tubular image such as blood vessels such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Wang et al by Steinberg et al regarding position information such would resulting angiographic images are also known as angiograms. Such angiograms may then be used for constructing a road map of the vasculature, and/or for performing measurements as disclosed by Steinberg et al in 0027.

Claim 13:
Wang et al (US 2019/0325579) teaches all the subject matter, but not the following which is taught by Steinberg et al (US 2012/0230565):
The method according to claim 1, wherein the target image comprises: 
an angiographic image (0027-0029 teaches angiographic image); and the at least one tubular image, comprising at least one vascular image (figures 2-7 teaches tubular image and vascular image; 0568 teaches road map generation with vascular and non-vascular structure), and wherein after recognizing the at least one tubular structure respectively corresponding to the at least one tubular image, the method further comprises: displaying, on the angiographic image, at least one vessel name respectively corresponding to the at least one vascular image (figures 2-7 teaches the display of the angiographic image; 0545 teaches identify of coronary arteries(vessel name) by means of a physiological signal; 0559-00564).
Wang et al and Steinberg et al are both in the field of medical image, especially tracking and mapping of tubular image such as blood vessels such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Wang et al by Steinberg et al regarding display angiographic image such would provide automated generation of a road-map, the generation of automated measurements, automatic image stabilization, automatic image enhancement as disclosed by Steinberg et al in 0065
Claim 14:
Steinberg et al (US 2012/0230565) further teach:
The method according to claim 13, further comprising: 
obtaining a modified vessel name in response to a name modification operation for any of the at least one vascular image; and displaying the modified vessel name, and optimizing the tubular structure recognition model according to the modified vessel name (figures 2-7 teaches the display of the angiographic image; 0545 teaches identify of coronary arteries (vessel name) by means of a physiological signal; 0559-00564).

Claim 15:
Steinberg et al (US 2012/0230565) further teach:
The method according to claim 13, further comprising: 
obtaining a reference image from an angiogram of at least one healthy vessel to which the at least one vessel name belongs (figures 2-7 teaches the display of the angiographic image (reference image); 0545 teaches identify of coronary arteries (vessel name) by means of a physiological signal; 0559-00564); and comparing and displaying the reference image and the at least one vascular image (0549 teaches comparing and above teaches display; 0555 teaches comparing current image to baseline image (reference); 0633-0635 teaches comparing along the vessel for lesion).

Claim 16:
Steinberg et al (US 2012/0230565) further teach:
The method according to claim 13, further comprising: 
obtaining a shape feature of a healthy vessel to which one of the at least one vessel name belongs (0627 teaches healthy shoulders on the vessel); comparing a shape feature of the at least one vascular image with the shape feature of the healthy vessel (0549 teaches comparing and above teaches display; 0555 teaches comparing current image to baseline image (reference); 0633-0635 teaches comparing along the vessel for lesion); determining, according to a result of the comparison, a target vascular image in an abnormal state in the at least one vascular image; and displaying the target vascular image (0630 teaches identification of lesion (abnormal) due to comparing diameter of vessel at the point; 0633 teaches detect lesion (abnormal) by comparing diameter; 0634 teaches lesion (abnormal) by comparing lumen to reference; 0759-0770 teaches diagnosis of the coronary tree of the angiographic for lesion, region of interest (ROI), with image stream tracked and enhance and display).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2019/0325579) in view of ANNAVI (US 2020/0020435).
Claim 7:
Wang et al (US 2019/0325579) teaches:
The method according to claim 6, 
inputting the at least one fusion feature respectively corresponding to the at least one tubular image to a feature calculation module in the tubular structure recognition model as input data (figure 4-5 and supporting, especially figure 4 teaches tubular image, input data and branch (fusion feature) and output) comprises: 
obtaining a connection relationship between the at least one tubular image from at least one spatial distribution feature of the at least one tubular image (above teach connection by branches to centerline as well as spatial connection; figure 2-4 and 0029-0039, where 0039 teaches spatial relationship, where the relationship show the distribution of the vessel by its centerline, trunks and branches); 
generating a structure graph according to the connection relationship between the at least one tubular image by taking the at least one fusion feature respectively corresponding to the at least one tubular image as nodes; and inputting the structure graph as the input data of the feature calculation module (figure 4 output/generate tree structure 420 and figure 5 teaches generated connection and relationships).
Wang et al (US 2019/0325579) teaches all subject matter above, but not the following which is taught by ANNAVI (US 2020/0020435):
wherein the tubular structure recognition model comprises a graph convolutional networks (GCN) (0030-0041 teaches the use of GCN for graphical representation of blood vessels for spatial position and color coded for converging, diverging and non-branch types.).
Wang et al and ANNAVI are both in the field of medical image, especially tracking and mapping of tubular image such as blood vessels such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Wang et al by ANNAVI using GCN for better graphic representation of classification, spatial position and color for selected area of interest as disclosed in ANNAVI in 0030-0041.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. At the time for examination unable to find the prior art alone or in combination teaching and concept regarding “wherein the feature calculation module comprises a plurality of graph convolutional layers; and wherein determining, in the feature calculation module, according to the input data and set model parameters to obtain output data of the feature calculation module comprises: updating, based on a first graph convolutional layer in the multiple graph convolutional layers, a first structure graph according to an input connection relationship between nodes in the first structure graph, to obtain a second structure graph, wherein the first graph convolutional layer is an initial graph convolutional layer, the first structure graph is the structure graph comprised in the input data; and obtaining output data of the first graph convolutional layer according to model parameters of the first graph convolutional layer and the second structure graph.”
Claim 9, and its dependent claims 10-12, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. At the time for examination unable to find the prior art alone or in combination teaching and concept regarding “wherein the feature calculation module comprises a plurality of graph convolutional layers, and wherein the first graph convolutional layer is not the initial graph convolutional layer; and wherein determining, in the feature calculation module, according to the input data and set model parameters to obtain output data of the feature calculation module comprises: obtaining a first structure graph according to a structure graph outputted by a previous graph convolutional layer of the first graph convolutional layer; updating, based on a first graph convolutional layer in the multiple graph convolutional layers, the first structure graph according to an input connection relationship between nodes in the first structure graph, to obtain a second structure graph; and obtaining output data of the first graph convolutional layer according to model parameters of the first graph convolutional layer and the second structure graph.”
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. At the time for examination unable to find the prior art alone or in combination teaching and concept regarding “wherein the tubular structure recognition model comprises a feature calculation layer, and output data of the feature calculation layer in the tubular structure recognition model comprises: a portion of input data of the feature calculation layer and a calculation result of the feature calculation layer based on the input data, and wherein the feature calculation layer is an initial feature calculation layer, and the portion of input data of the feature calculation layer is: at least one spatial distribution feature of the at least one tubular image.”
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. At the time for examination unable to find the prior art alone or in combination teaching and concept regarding “wherein the tubular structure recognition model comprises a feature calculation layer, and output data of the feature calculation layer in the tubular structure recognition model comprises: a portion of input data of the feature calculation layer and a calculation result of the feature calculation layer based on the input data, and wherein the feature calculation layer is not the initial feature calculation layer, and the portion of input data of the feature calculation layer is: output data of a previous feature calculation layer; and the input data of the feature calculation layer comprises: at least one fusion feature obtained by fusing the output data of the previous feature calculation layer and at least one image feature of the at least one tubular image.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
STEINBERG et al (US 2014/0112566) teach AUTOMATIC ANGIOGRAM DETECTION - acquiring a plurality of image frames of a blood vessel of a subject, acquisition of the image frames commencing prior to injection of a contrast agent into the blood vessel. A first image frame is identified as being the image frame in which an angiographic sequence commenced by calculating a vesselness descriptor for each one of the image frames, by determining an extent to which pixels within the image frame are likely to correspond to the blood vessel, and by determining that, in the first image frame, there was an increase in the vesselness descriptor relative to at least one image frame acquired prior to the first image frame. An output is generated at least partially in response to identifying the first image frame (abstract).
Gulsun et al (US 2019/0130578) teaches VASCULAR SEGMENTATION USING FULLY CONVOLUTIONAL AND RECURRENT NEURAL NETWORKS - provided for automatic segmentation of a vessel. A sequence of image slices containing a vessel is acquired. Features maps are generated for each of the image slices using a trained fully convolutional neural network. A trained bi-directional recurrent neural network generates a segmented image based on the feature maps (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656